DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark

This Notice of Allowance is the replacement to the Notice of Allowance sent on 06/23/2022 because there is a typo error in the Issue Classification sent on 06/23/2022.  

Claims 1, 10, and 18 have been amended to overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ).  The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) rejection of claims is withdrawn.
Claim 19 are amended as “a computer program product comprising a non-transitory computer readable storage medium…”.  Thus, claims 19-22, and 24 are directed to statutory subject matter. 

Allowable Subject Matter
Claims 1-7, 9-16, 18-22, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of made of record do not teach limitations of mapping the question to at least one attribute in the predefine categories and at least one pattern in the question template, based on the at least one attribute and the at least one pattern to providing at least one query for the dataset, using the at least one query to obtain possible answers to the question as recited in independent claim 1, and similar claimed elements in claims 10, and 19.
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




07/11/2022
/THU NGUYET T LE/Primary Examiner, Art Unit 2162